DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 2/22/2022, claims 1, 13-15, 27, and 28 were amended, claims 12 and 26 were cancelled, and no claims were newly introduced. Accordingly claims 1-11, 13-25, 27, 28 are currently pending in the application.
Allowable Subject Matter
Claims 1-11, 13-25, 27 and 28 are allowed over prior art of record.
Most relevant prior art of record is “Nonlinear Modeling of the Heat Transfer in Loudspeakers” by Wolfgang Klippel.
Regarding claim 1, Klippel teaches A method for determining a direct current impedance of a transducer (“the voice-coil resistance R8 (Tv) depends on the instantaneous voice-coil temperature Tv” and "the electromechanical model is considered linear but time-variant, which can be investigated using straightforward tools" in Section 2), Klippel further teaches the method further comprising: receiving an input signal indicative of an electrical power consumed by the transducer (“electromechanical model provides power to thermal model, which in turn determines voice-coil temperature Tv” as shown in Fig. 2 and described in p. 5, left col., last paragraph); and calculating, by a thermal model of the transducer, the direct current impedance based on the electrical power (Fig. 2, p. 5, left col. last paragraph),
Klippel does not specifically disclose the method further comprising in response to a driving signal applied to the transducer: estimating an electrically-measured direct current impedance based on an electrical model of the transducer; estimating an electrically-measured coil temperature based on the electrically- measured direct current impedance; and setting one or more state variables of the thermal model based on the electrically- measured coil temperature.

Klippel alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises in response to a driving signal applied to the transducer: estimating an electrically-measured direct current impedance based on an electrical model of the transducer; estimating an electrically-measured coil temperature based on the electrically- measured direct current impedance; and setting one or more state variables of the thermal model based on the electrically- measured coil temperature,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-11, 13-14, claims are allowed for their dependency on allowed claim 1.
Regarding claim 15, claim is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 1. (see reasons for allowance of claim 1 above).
Regarding claims 16-25, 27, 28, claims are allowed for their dependency on allowed claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654